Citation Nr: 1743239	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Propriety of the reduction (from 100 percent to 60 percent) in the rating for atherosclerotic heart disease, effective July 1, 2010.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran's June 2011 VA Form 9 substantive appeal includes his mark of the box indicating that he did not desire a Board hearing in connection with this appeal.  His written remarks on the form asked that VA arrange for a new medical examination (to assist him with the development of his claim to restore a 100 percent rating by attempting to show that the heart disability had not decreased in severity), or to "otherwise [emphasis added] schedule a hearing."  As he was afforded an examination, the Board finds that there is no pending hearing request in this matter. (The Board notes that neither the medical evidence nor the Veteran's statements in this case have raised a claim for an increased rating for the heart disability apart from the claim on appeal seeking to restore the 100 percent rating).  

In a May 2016 decision, the Board declined to restore the Veteran's 100 percent rating for his heart disability and denied the Veteran's claim for TDIU.  The Veteran appealed this decision.   In a March 2017 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a December 2016 joint motion for remand (JMR), vacated the Board's May 2016 decision, and remanded the case for further action consistent with the terms of the JMR.


FINDINGS OF FACT

1. The Veteran's atherosclerotic heart disease has not undergone an improvement under the ordinary conditions of work and life. 

2.  As a 100 percent schedular rating has been in effect since April 22, 2008, the matter of entitlement to TDIU is rendered moot. 
CONCLUSIONS OF LAW

1. The reduction from a 100 percent disability rating to a 60 percent disability rating, effective July 1, 2010, for atherosclerotic heart disease was not proper; his rating is restored, effective July 1, 2010.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85(2016).

2. The issue of entitlement to TDIU is dismissed.  38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The Veteran contends that the reduction of the rating assigned to his service-connected atherosclerotic heart disease from 100 percent to 60 percent, effective July 1, 2010, was improper.  The Board agrees, and will restore the Veteran's 100 percent rating. 

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

After a review of the evidence of record, the Board finds that VA has not met its burden, as the preponderance of the evidence does not show an actual change in the Veteran's atherosclerotic heart disease.  The Veteran's disability rating was reduced because the 100 percent rating was based on an uncorrected exercise stress test.  The RO found that the corrected stress test was commensurate with a 60 percent disability rating.  However, there is no evidence supporting a finding that the Veteran's atherosclerotic heart disease underwent any permanent improvement.  Furthermore, based on statements and credible testimony from the Veteran, the Board finds that any minor improvement reflected in the Veteran's corrected exercise stress test did not correspond to actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("[I]t is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.").  

Accordingly, the reduction in rating was not proper and it should be restored.

TDIU and SMC

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As a result of this Board decision, the Veteran's initial schedular rating of 100 percent for atherosclerotic heart disease has been restored.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014). See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s) (West 2014); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In this case, there is no allegation or evidence that a TDIU may be awarded independently of the Veteran's atherosclerotic heart disease. Although he is also service-connected for diabetes mellitus type II and for peripheral neuropathy for the bilateral upper and lower extremities, there is no evidence that these disabilities alone prevent him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).   

The most probative evidence on this point is the vocational opinion provided by the Veteran to support his claim. The expert reviewed all of the medical evidence.  Notably, the first service-connected disability the expert discussed was the Veteran's atherosclerotic heart disease, now again rated as 100 percent disabling. He detailed the physical limitations the Veteran had due to this condition and how he was precluded from engaging in the type of work for which he was trained to perform, including medium level security positions. He also discussed the Veteran's limitations due to his other service-connected disabilities; he noted the Veteran's peripheral neuropathy in the upper and lower extremities, resulting in pain and numbness in his hands and fingers and the inability to stand or walk for long periods of time. However, the vocational expert specifically states, "[the Veteran] is precluded from following a substantially gainful occupation due to the combined effects [emphasis added] of his service-connected disabilities." See June 2017 Vocational Opinion.   

Therefore, the issue of entitlement to TDIU is moot at this time and entitlement to SMC at the statutory housebound rate is not raised.  


ORDER

The reduction of the Veteran's disability rating for atherosclerotic heart disease was improper; his 100 percent disability rating is restored, effective July 1, 2010.

Entitlement to TDIU is dismissed. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


